Order entered March 3, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01377-CR

                        JUSTIN LEE EVANS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-24028-V

                                     ORDER

      On January 23, 2020, deputy official court reporter Karren K. Jones filed the
four-volume reporter’s record in this appeal.     Volume 4, the exhibit volume,
contains photocopies of the State’s Exhibits 6 (DVD of Officer Mohler’s dash
cam); 7 (DVD of Officer Molher’s body cam); 25 (entitled “jail video of the strip
search”); 27 (Officer Dockter’s in-car video); 28 (DVD of Officer Dockter’s body
cam); and 56 (appellant’s interview with Detective Tooke).
      A photocopy of a DVD or video does not provide this Court with anything
to review. Therefore, we ORDER deputy official court reporter Karren K. Jones
to file a supplemental reporter’s record containing true and correct playable copies
of State’s Exhibit 6, 7, 25, 27, 28, and 56, within TEN DAYS of the date of this
order.
         We DIRECT the Clerk to send copies of this order to the Honorable
Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Karren K.
Jones, deputy official court reporter for the 292nd Judicial District Court; and
counsel for all parties.



                                           /s/   CORY L. CARLYLE
                                                 JUSTICE